NUMBER 13-19-00322-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

                                 IN RE POPPINGFUN, INC.


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
Before Chief Justice Contreras and Justices Benavides and Longoria
             Memorandum Opinion by Justice Longoria 1

        Relator Poppingfun, Inc. (Poppingfun) filed a pleading in the above cause on June

25, 2019, stating that it is “seeking reversal by Writ of Mandamus of the Trial Court’s June

12, 2019 Order Granting Motion to Compel post-judgment financial discovery.”

Poppingfun references the June 25, 2019 order as “appealable” and states that it

“petitions for issuance of writ of mandamus reversing the Order Granting Motion to




        1   See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
Compel on the grounds that the trial court abused its discretion and Poppingfun Inc. has

no adequate remedy by appeal.”

       Mandamus is an extraordinary remedy issued at the discretion of the court. In re

Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). To obtain relief

by writ of mandamus, a relator must establish that an underlying order is a clear abuse of

discretion and that no adequate appellate remedy exists. In re Nationwide Ins. Co. of

Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d
833, 839–40 (Tex. 1992) (orig. proceeding). The relator has the burden of establishing

both prerequisites to mandamus relief, and this burden is a heavy one. In re CSX Corp.,

124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding).

       A petition for writ of mandamus must comply with the requirements of the appellate

rules. See generally TEX. R. APP. P. 52; Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992) (orig. proceeding); In re Athans, 458 S.W.3d 675, 676 (Tex. App.—Houston [14th

Dist.] 2015, orig. proceeding). In addition to other requirements, the relator must include

a statement of facts supported by citations to “competent evidence included in the

appendix or record,” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See TEX. R. APP. P. 52.3. In this regard, the relator must furnish an appendix or record

that is sufficient to support the claim for mandamus relief. See id. R. 52.3(k) (specifying

the required contents for the appendix); R. 52.7(a) (specifying the required contents for

the record).




                                            2
      The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that Poppingfun has not met its burden to obtain

mandamus relief.     See In re Prudential Ins. Co. of Am., 148 S.W.3d at 135–36.

Accordingly, the petition for writ of mandamus is DENIED without prejudice. See TEX. R.

APP. P. 52.8(a).

                                                              NORA L. LONGORIA
                                                              Justice

Delivered and filed the
3rd day of July, 2019.




                                            3